DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 11 July 2022.
This office action is made Final.
Claims 1, 2, 5, 6, 7, 9, 10, 11, 13, 20, 21, 24, 25, 27, 28, 29 and 31 have been amended.
The 112 rejection(s) from the previous office action has been withdrawn as necessitated by the amendment. 
Claims 1-47 are pending. Claims 1 and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 10-11, 16, 18-23, 25, 28, 34, 36-37, 40, 41,43, 46-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, (US 6300947, pat. 109/2001) in further view of Hashmi. (PGPub 20130326333, filed 6/3/2013)(All listed in the IDS filed 4/1/19)
As per independent claim 1, Kanesvky discloses a converter (Claim 1) comprising:
hardware processor (FIG 2)
conversion unit running on said hardware processor, for converting a website having a website page with components laid out in an arrangement of a source layout on a source display area to a target layout on a target display area (Col 7 lines 10-47; Col 14 lines 58-67; Col 11 lines 1-24, Col 13 lines 66-Col 16 line 36 : Kanevsky discloses a  websites. Websites comprises webpages. Webpages are pages. (Col 5, lines 1-4; Col 7, lines 25-26). Kanevsky discloses converting a webpage from one layout with one window size to another layout having another window size. FIG 6 and 7 shows a source layout that is converted into a target layout. FIG 7; Col 10, 35-51 shows the display of a source layout on a source display area and the display of the target layout on a display area after the website has been converted. Fig. 1, 3, Col 7 lines 56-64; Col. 8 lines 16-23 Discloses a  website page from a system that builds websites that gets the web page’s source layout and the object model representation of elements. The source layout and the object model representation is the content of the web page like the URL/CGI information. FIG 8, 10, 12; Col 10, lines 56-59: Discloses elements of a web page being visual elements that display content. They are arranged in a certain fashion based on the instructions.)
a receiver to receive said website page (Fig. 1, 3, Col 7 lines 56-64; Col. 8 lines 16-23: Discloses a web page adaptor server to receive a website page from a system that builds websites that gets the web page’s source layout and the object model representation of elements.)
a processor to determine an order and semantic and geometrical relationships of said arrangement of components and to create said target layout according to said order and set of semantic and geometrical relationships, wherein said source display area has different attributes than said target display area; (Col 7 lines 10-47; Col 14 lines 58-67; Col 11 lines 1-24, Col 13 lines 66-Col 16 line 36 :The web page adaptor server will create a set of relationships among the components(web page objects) and figure out the order to put the components in. The web page adaptor server will create a target layout(adapted set of web pages) that will fit in the target display area(client device screen). The target layout will have different attributes from the source layout. The target layout is built based on/according to semantic analysis, information about the set of relationships and the order the components should be in. The set of relationships is created by a semantic interpreter module. The semantic interpreter module is part of the operator module which is part of the web page adaptor server. Kanevsky describes where a desktop website is being converted to fit on a mobile device – in doing so, it will match nodes based on semantics. The semantic interpreter detects semantic relationship sets where the nodes(web objects) are closely related to each other. These web objects can be links and icons. Kanevsky mentions building out a graph of semantic relationships, when doing so the nodes that go together will be coupled/paired (Col 14 lines 58-67). Objects that are the same or similar close are paired. Furthermore, Kanevsky teaches that it will compare nodes and match them based on semantics and geometrical parameters. (relationships) Nodes(web page data objects) are determined from a website document(web script). Information about the nodes’ type, size, and location can be retrieved by looking at the information within the node. That is information about the text size or icon/image shape and size can be retrieved. The information discloses what type of content that node is (icon, text, image) In the automatic web page adaption module are the prioritizer and the operator module. The prioritizer and the operator module will together analyze or understand the nodes(web page data objects). The semantic interpreter module which is located within the operator module will look at the information content of a node and determine which nodes are related to each other and put them together. When looking at the information content it is looking at the values of various attributes – like content of the text, size, location. Size and location are the geometrical parameters of the node being used for matching up the nodes. To figure out how to order the components(web page objects) to the target layout(adapted set of web pages), the data separator, the prioritizer, the operator module, and the combining module all work together. Web page objects that need to be together are kept together and are maintained and placed in the proper order. FIG 7/Col 10, 35-51: discloses the target layout comprises different attributes than what it was originally was to accommodate for the device with a smaller display)
receive layout modifications; wherein a layout modification comprises a change to said arrangement of components in said source layout (Col 7, lines 31-34: Components are added or deleted. Doing so would change the arrangement of components. FIG 10 shows a layout modification that results an icon being removed and being placed on a new page. Furthermore, Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. The adding or deleting components modified are received by the source layout where the changes to the source layout caused a new (updated target) layout to be generated)
 	However, the cited art fails to specifically disclose handle layout modifications to both said source layout and to said target layout to create an updated target layout for said target display area; a reconverter to receive layout modifications to said source layout and to said target layout, wherein a layout modification comprises a change in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of an arrangement of components. However, Hashmi teaches a content management system for mobile website that will take the changes (layout modifications) in the source layout(external desktop website) and in the target layout(MW - mobile website) and apply them together to present a new updated target website(mobile website). This is done in the Content Synchronization Processor. In the MCMS(Mobile Content Mgmt System) tool, the user can use the Editor module to edit the mobile website. In the MCMS tool, the user can use the AutoSync feature to mark the parts of the external website that need to be tracked for updates. The parts can be whole pages or components within a page. The user can then use a different editor to edit the different parts of the desktop website that were marked by the AutoSync feature. When a request is made to display the mobile website it will reflect the changes made to both the desktop website and mobile system  (Fig. 1-6; 0007, 0039-41; 0053-0054, 0057; 0058-0066, 0069). Furthermore, the Examiner adds Hashmi discloses any pages on the desktop site that have changed, then the target site (MW) is updated to reflect the changes of the pages.  (0066) Thus, Hashmi discloses layouts (pages) being changed then the changes to the pages are also reflect on the target site. Furthermore, since Hashmi discloses any changes made to first page are reflected on a second page, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that Hashmi functionality can be reversed such any changes made on a second page would also be reflected on the first page. This would allow efficient synchronization among linked webpages such that each page is up to date in real time. Furthermore, Hashmi discloses color changes such as the background of a selected content are a form of a change that is reflect onto the mobile site. (0063) (This is a form layout modification) Hashmi discloses “background color of the selected content block may be changed to another designated color to indicate to the user that this block has been marked for auto-synchronization.” While Hashmi does not clearly indicate that the user is changing the color of the background of the external source webpage, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that given the ability to modify the background color on a first page explained in 0063 then the user has the ability modify the color of the background of the page of a different page such as the external source page. As stated above, this component is associated with the auto sync feature which will a feature changed on the desktop website or target website will automatically change on the other. Thus, when the color of the background is changed on the source/target, the target/source is automatically updated to reflect that. Changing the color of the background does not affect the order; therefore, the order is maintained. 
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hashmi since Hashmi would have provided the benefit of creating and maintaining optimized and stylized regular desktop websites into mobile compatible versions for mobile devices for easy interaction and efficiency as well new features now possible with various hardware capabilities of these phones.
	Furthermore, while Hashmi does not explicitly state that the layout modifications comprises a change to the arrangement of components, Hashmi clearly discloses any pages on the desktop site that have changed, then the target site (MW) is updated to reflect the changes of the pages.  (0058, 0066) Thus, Hashmi discloses layouts (pages) being changed on a desktop site then the changes to the pages are also reflect on the target site. In addition, components associated with the auto sync feature which a feature changed on the desktop website or target website will automatically change on the other. Furthermore, analogous to Hashmi, Kanesky discloses adding or removing components of a webpage. Doing so would change the arrangement of components. Therefore, given Hashmi’s ability to have any changes made to a first/second page would automatically reflect on a second/first page, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that if a component was added or removed from a desktop site/target site similar to the functionality disclosed in Kanesky, then that component would also be added or removed onto the target site (MW)/desktop site. This would provide efficient processing and more accurate editing during the synchronization process that keeps in sync the real-time version of the content obtained from the external source and the copied version of that content in the MW.  
Therefore, in combination, the cited art discloses a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change arrangement of components in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of an arrangement of components.

As per dependent claim 2, Kanevsky discloses 
a preprocessor to analyze object properties of said components and to modify their suitability for presentation on said target display area; (Col 7 lines 57- Col 9, line 43; FIG 2, 3, 8, 9: discloses a processor that analyzes the elements (web page data) based in its properties and modify them so they will be suitable for display on the target display(client machine).  The preprocessor is done by various components within the web page adaptor server. The URL/CGI instruction interpreter module with the matching module and the search module will determine if the web page can fit the client machine’s display with no modification or with a pre-existing URL/CGI model. If this not possible then the closest pre-existing URL/CGI model is selected and the automatic web page adaption module will analyze the web page data or web page objects and modify them so they fit and are appropriate on the client machine)
a super-node creator to locate groups of said components which should remain together and to create a hierarchy of super-nodes having sub elements, to represent the components of said located groups according to the location of said components and the content relationships of said elements; (Col 10 lines 52-67; Col 11 lines 1-24; Col 14 lines 4-14; Col 14 line 58-Col 16 line 10; Fig. 8(802, 804); Fig. 9(905)). building out a graph of semantic relationships and when doing so a node structure aka super-node will be needed to store the components(web objects). The super-node creator is made of various components in the automatic web page adaption module. The prioritizer and the semantic interpreter module (located within the operator module) together group related web objects and creates a hierarchy of super-nodes(a graph of  web objects that are related to each. See also Col 11, lines 1-24 that splits the elements into groups. These groups comprise objects which represent the objects of the group; thus, having sub-elements. Col 14 discloses combining objects)
an orderer to determine an order for the sub elements within a super- node ((Col 7 lines 57-Col 9 line  41; Col 11 lines 1-24; Col 13 lines 66 - Col 16 line 36: building out a graph of semantic relationships and when doing so a node structure aka super-node will be needed to store the elements(web objects). The orderer is made of various components in the automatic web page adaption module. The prioritizer, the operator module, and the combining module will figure out together how to put in order the web objects so they can fit onto the target screen. Using the information from the URL/CGI model, the semantic interpreter (located within the operator module), and the information from the prioritizer, these three modules figure out how to place these web objects in the appropriate order)
a placer to place said elements within said target layout according to at least one of said determined orders reserved spaces and said groups; (Col 13 66-67; Col 14, line 1-Col 16 line 36; Col 7 lines 42-44; Fig. 1(107);Fig. 8(802, 804, 805); Fig. 9: Discloses a placer that will place the elements(web objects) to the target layout(adapted web page or transformed web page). The operator module and the combining module work together to place the web objects onto the transformed web page. The web objects are placed according to the group of components(web objects) they belong to and the determined order(the information from the URL/CGI model, the semantic interpreter, and the information from the prioritizer). These two modules do the work to place the web objects accordingly and create the transformed web page(s))
a post processor to adjust said placed elements before display (Col 13 66-67; Col 14, line 1-Col 16 line 36; Col 7 lines 42-44; Fig. 1(107);Fig. 8(802, 804, 805); Fig. 9)

As per dependent claim 3, Kanevsky discloses the elements are at least one of atomic components, single-page container components and multi-page container components. (Col 10 lines 52-67; Col 11 lines 1-4; Col 12 lines 53-56; Fig. 8).
As per dependent claim 4, Kanevsky discloses wherein said converter is implementable on a least one of a client, a server and a third party server.(Fig. 1).
As per dependent claim 5, Kanevsky discloses comprises at least one of: a template handler to modify instances of said components in templates, a  component filterer to filter said components not suitable for said target layout; a component adapter to adapt said components to said target layout; a component adjuster to adjust said components to said target layout; and a component analyzer to analyze the attributes of said components to determine their usage suitability. (Col 15, lines 62 – Col 16, line 10: Discloses a module that determine if objects should be stripped/removed and deletes them, a form of filtering.) 
As per dependent claim 7, Kanevsky discloses wherein said orderer comprises at least one of: a basic orderer to determine a sequence of said sub elements according to a predefined order criteria; a partial order set locator to analyze at least one of the semantics, content, attributes, editing history and geometry of said sub elements of said super-nodes; a scorer to determine a certainty score for the correctness of said basic orderer and said partial order set locators and an order integrator to integrate the sequence determined by said basic orderer with detected partial order sets located by said partial order set locator to create a merged modified order. (Col 11 lines 1-24; Col 13 66-67; Col 14 lines 1-67; Col 15 lines 1-67; Col 16 lines 1-36; Fig. 8(802, 804, 805); Fig. 9: Discloses a partial orderer set locator. The partial orderer set locator is made of various components in the automatic web page adaption module. Those components are the prioritizer and the operator module. The prioritizer, and the operator module will together analyze or understand the elements(web objects) The elements are analyzed by using the instructions from the URL/CGI model or the semantic interpreter module, the elements’ attributes(ex. font and font size, cookie info on links), and the elements’ geometry(size of text, icon shape and size)
As per dependent claim 10, Kanevsky discloses wherein said placer comprises at least one of: a hint interpreter to interpret hints attached to said sub elements of said super- nodes; a line break creator to create line breaks according to said hints created by said node creator and said orderer; a width reducer to reduce the width of said sub elements wherein said width reducer comprises at least one of a re-scaler, a font changer and a text re-flower and wherein said width reducer preserves visual design; a size adjuster to apply at least one of width and height adjustment to said sub elements of said super-nodes; and a resizer to resize decoration images. (Col 13, line 66 - Col 16, line 36; FIG  8, 9: Kanevsky discloses a hint interpreter to interpret hints attached to said elements of said super- nodes).
As per dependent claim 11, Kanevsky discloses a partial orderer set locator (Col 11, lines 1-24; Col 13, line 66 - Col 16 line 26; FIG 8, 9: The partial orderer set locator is made of various components in the automatic web page adaption module. Those components are the prioritizer and the operator module) as explained above. Furthermore, Kanevsky discloses a semantic partial order locator set to detect a semantic relationship partial order set when there are specific combinations of said sub elements of said super-nodes of given types which are close together (Col 14 lines 58-67; Col 15 lines 59-61: Discloses a semantic partial order locator set(semantic interpreter) that detects semantic relationship sets where the elements(web objects) in super-nodes are closely related to each other. These web objects can be links and icons. Kanevsky mentions building out a graph of semantic relationships, when doing so some type of node structure aka super-node is needed to store the elements(web objects)
As per dependent claim 16, Kanevsky discloses wherein said component adjuster comprises a mapper to create font-size mapping between said source layout and said target layout (Fig. 9; Col. 15 lines 12-37: Discloses a mapper to map the font size appropriately between the source layout and the target layout(adapted web page). This is done by the textual transformation module which is located in semantic interpreter module. The font of the text will be changed, so the text can fit in the new display size)
As per dependent claim 18, based on the rejection of Claim 1 and the rationale incorporated, Hashmi discloses a page deleter to delete a page from said target layout when said page is deleted from said source layout; a page adder to add a page to said target layout when said page is added to said source layout; a component deleter to delete a component from said target layout when said component is deleted from said source layout; a component adder to add a component to said target layout when said component is added to said source layout; a component modifier to modify a component from said target layout when said component is modified in said source layout; and a mobile handler to handle modifications to said target layout wherein said modifications are independent of modifications to said source layout. (FIG 1, 4A,B-6; 0039, 0059-0065:   Hashmi teaches when the external desktop website is updated those changes are reflected in the mobile website. This is called the Autosync feature. It will track what parts like pages and components got changed on the source layout(external desktop website) and apply those changes to the target layout(mobile website). The Content Marker is used to mark the contents of the external desktop website that are changed. The Marker Index Processor tracks these content changes. Depending on the implementation setup, either the Cron job module or the Live Mobile Site Generator will apply the content changes to the mobile website. Hashmi discloses these changes include: deleting a page from the target layout(MW – mobile website) when the page is deleted from the source layout(external desktop website), adding a page to the target layout(MW – mobile website) when the page is added to the source layout(external desktop website), deleting an element from the target layout(MW – mobile website) when the element is deleted from the source layout(external desktop website); adding an element to the target layout(MW – mobile website) when the element is added to the source layout(external desktop website); modifying an element to the target layout(MW – mobile website) when the element is modified to the source layout(external desktop website). Furthermore, Hashmi teaches when the mobile website is updated using an editor those changes are reflected in the mobile website. The target layout(mobile website) can be edited using an Editor module. Various parts of the mobile website can be added, deleted, and modified. Plugins can be added to enhance the mobile website. The Plugin Manager module will enable the plugins created for the mobile website; thus, Hashmi showing a mobile handler and the functionality to handle target layout modifications independent from the source layout modifications. 
As per dependent claim 19, based on rejection of Claim 1 and the rationale incorporated, Hashmi discloses searcher to search for at least one of the nearest predecessor component and parent component which are the closest to an added component to said source layout (FIG 1, 4A-6; 0039, 0059-65: Hashmi figures out the nearest parent element (component) for the element that was added in the source layout(external desktop website). The Autosync feature is used to synchronize the mobile website with the external website. In there, there is a module called the Content Marker which will allow the user to mark the parts of the external desktop website that should be synced with the mobile website. The Marker Index Processor module will index and locate the marked parts by parsing the DOM(Document Object Module) tree, tracking the path of the HTML element, and other techniques. Information about where the marked contents are stored in Storage as a ready-made mobile website to serve the mobile device. As a result of doing that, information about the nearest parent component of the added components is determined). Furthermore, Hashmi discloses a mobile layout adder to insert said added component to said target layout according to location of said at least one of the nearest predecessor component and parent component (FIG 1, 4A-6; 0039, 0059-65: Hashmi inserts the added component to the target layout(mobile website) according to the location of the nearest parent element. Since information about the marked parts are stored in Storage, the Cron job will periodically poll the external desktop website for updates and update the information about the marked parts in Storage. Information about elements being added, deleted, or modified in the external desktop website will be noted in the ready-made mobile website aka target website. In another embodiment, when a request to a mobile page is made, the Live Mobile Site Generator will compare the information in Storage with the external desktop web page and update the information about the marked parts in Storage. Information about components being added, deleted, or modified in the external desktop website will be noted in the ready-made mobile website aka target website)
As per independent claim 20, Claim 20 recites similar limitations as in Claim 1 and is rejected under similar rationale. 
As per dependent claims 21-23, 25, 28, 34, and 36-37, Claims 21-23, 25, 28, 34, and 36-37 recite similar limitations as in Claims 2-3, 5, 7, 10, 16, 18-19 and are rejected under similar rationale. 
As per dependent claim 40, Claim 40 recite similar limitations as in Claim 19 and are rejected under similar rationale. Furthermore, based on rejection of Claim 1 and the rationale incorporated, Hashmi discloses the searcher comprises a clusterer to cluster components according to their proximity to said predecessor component and said parent component (FIG 1, 4A-6; 0039, 0059-65: Hashmi discloses the ability to cluster or group components according to their proximity to the parent component. The Marker Index Processor module will index and locate the marked parts by parsing the DOM(Document Object Module) tree, tracking the path of the HTML element, and other techniques. By going through these various techniques, the web components will be grouped according to their proximity to the parent component. Once done, information about the marked contents are stored in Storage as a ready-made mobile website to serve the mobile device)
As per dependent claim 41, Claim 41 recites similar limitations as in Claim 40 and is rejected under similar rationale. 
As per dependent claim 43, Kanevsky discloses wherein said determining and creating employ hints provided by at least one of said components and a pre-defined template of said components (Fig. 8, 9; Col 11 lines 14- Col 12 line 19; Col 13 lines 66 -Col 14 line 14;  Col 14, line 58- Col 15 line 11: Discloses figuring out and creating hints(information about the web components for proper layout) by analyzing the components. This done by gathering information from the web page data and the URL/CGI instructions for that web page data. The prioritizer and semantic interpreter do the work of analyzing the components(web page objects) to figure out and create the hints(information about the web components for proper layout). By understanding what web page objects are needed based on priority and how they relate to each other by building a graph of related web page objects, information about the web page objects are gathered and used for proper layout)
As per dependent claims 46 and 47, Kanevsky wherein a layout modification comprises at least one a component addition, a component deletion, a component move and a component resize. (Col 7, lines 31-34; Col 9, lines 35-41: Components are added or deleted.)

Claims 6, 17, 24, 35, 38-39 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, in further view of Hashmi et al in view of Chen (US 7203901, 4/10/2007). (Listed in the IDS filed 4/1/19)
As per dependent claim 6, Kanevsky fails to disclose at least one of: an overlap group locator to locate a group of said components wherein said components are highly overlapping and to replace said group with a virtual element according to the grouping criteria; a predefined group locator to locate a group of said components according to hints of at least one of template, application, page or component level and to replace said group with a virtual element according to the grouping criteria; a text over image group locator to locate components wherein said elements are text components that are overlaid over a specific background image to replace said group with a virtual element according to a grouping criteria; a scorer to determine a certainty score for the correctness of said overlap group locator, said predefined group locator and said text over image group locator; and a node creator to create said hierarchy of super-nodes according to sub elements and virtual elements.
	However, Chen discloses a node creator to create a hierarchy of super-nodes according to said components and said virtual elements. (FIG 2, 5-7; Col 9 line 21—Col 10, line 31; Col 21, lines 15-27: Chen teaches a node creator that creates a hierarchy of super-nodes(nodes) made of components(tag sequence) and virtual elements(virtual node). By creating a hierarchy with actual elements and virtual elements, a visual boundary or a portion of the layout for the new display screen is being created. This visual boundary is to indicate that a given set of elements need to be visually together.
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to modified the cited art with Chen since it would provided the benefit of an improved web page adaptation and re-authoring for small form factor devices. In addition, the adding of software code would create a hierarchy of elements and virtual elements so to group elements that should stay together visually in the new smaller display screen. Since all the web elements cannot all at once fit on the small screen size, it is required to break apart the web page and create smaller groups of displayed information, where these smaller groups would be the virtual elements(virtual nodes). This helps to preserve the flow of information as seen in the original source web page and the original visual design. Without these virtual nodes, web elements may be mixed up with unrelated web elements and there would be no proper flow of information. 
As per dependent claim 17, Kanevsky discloses an image stitcher to stitch said components when said components are image components into a single image (Col 15 lines 38-61; Fig. 14).  However, the cited art fails to disclose a decoration image handler to distinguish decoration images. However, based on the rejection of Claim 7 and the rationale incorporated, (FIG 4, 7: Col 8, lines 8-23: Chen teaches a decoration image handler that can make out decoration images. The Microsoft web page that is shown, there are horizontal and vertical lines which are a type of decoration image. These lines are identified when determining visual boundaries for the web page)
As per dependent claim 38, based on the rejection of Claim 6 and the rationale incorporated, Chen discloses said node creator performs at least one of removing and merging containers according to semantic analysis. (FIG 2, 7; Col 11, lines 10-52: Chen, discloses a node creator(clustering module and the visual boundary detection module) will remove containers as a result of doing semantic analysis or by understanding the relationships of the node hierarchy. See in Figure 7 how the container in the middle bottom half of the web page is being removed and spilt up. The container is removed and spilt into 4 sections 706a, 706b, 706c, 708. By splitting up the container into smaller sections, the content can better fit in the smaller screen)
As per dependent claims 24, 35, 39, Claims 24, 35, and 39, recite similar limitations as in Claims 6, 17, 38 and are rejected under similar rationale.

Claims 8-9, 12, 15, 26-27, 29, 30, 33, 44-45 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi in further view of Suehiro et al (US 20100299591, pub. 11/25/2010) (Listed in the IDS filed 4/1/19)
As per dependent claim 8, Claim 8 recites similar limitations as in Claim 1 and is rejected under similar rationale. However, the cited art fails to disclose an automatically added component inserter to insert at least one of automatically added components and mobile-related components. However, Suehiro discloses an automatically added component inserter(conversion processor) that inserts both automatically added components and mobile-related components. This job is done by the conversion processor which is located in the conversion server. The conversion processor inserts in the target layout automatically added components like the advertisements and mobile-related components like a menu widget. See Figures 9 and 10 for menu widget. (FIG 9, 10; 0064, 00113)
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with adding software code to gather all components in the source web page and figure out the sequence of the components based on the element’s relationships with other components and coordinate information. Knowing the sequence of the components help with placing the components in the correct place in the new display. Without knowing what sequence the components should be in, then the information on the web page will be displayed in the wrong order and difficult to read. The original visual design would also be lost.
As per dependent claim 9,  Kanevsky fails to disclose determining a basic orderer to sequence of said sub elements of said super-nodes according to a predefined order criteria and wherein said basic orderer comprises at least one of: a primary direction orderer to sequence said sub elements of said super-nodes according to at least one of rows and columns; a primary direction with split and merge orderer to sequence said sub elements of said super-nodes according to at least one of rows and columns and to track any row/column splitting and merging; and a horizontal/vertical slicer to alternate horizontal and vertical slicing of said sub elements of said super-nodes to create an internal tree of divisions and define a sequence of display for said elements. However, based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses a converter that figures out the (re)arrangement of the elements within a new (to be made) mobile document according to some type of order criteria when it creates the new document in a mobile format. The process being by a drawing tree is created in response to a parsed original document. In the document tree, elements are stored in blocks(super-node). The document tree contains the parent-child relationship information of the elements and the arrangement coordinate information of the elements. Using the drawing tree, the converter generates a new document by rearranging the placement of the original parts (webpage elements placement) according to the predetermined rules that includes on parent-child relationship information of the elements, the arrangement coordinate information of the elements, and in accordance with a specification of the mobile terminal. The rearrangement includes changes that configured the new web page that does not require horizontal scrolling and also include elements being shifted, cut, folded, added, etc. Therefore, Suehiro shows the arrangement of elements on how they appear on the new mobile document is based on predetermined order criteria described above. Furthermore, it is implicit for the converter to perform the functionality for the parts/elements to be rearrangement in a particular fashion within the created mobile document, then the sequence of elements in a particular order had to be determine by the converter in ordered produce the mobile document arranged in that particular fashion. (Abstract, 0067-0068, 0087-0089, 0098, 00113)
Furthermore, Suehiro discloses a primary direction with split and merge orderer to sequence said elements of said super-nodes according to at least one of rows and columns and to track any row/column splitting and merging (0089-0113, Fig. 7; Fig 9-10; Fig. 11(S16); Fig.12: discloses a primary direction with split and merge orderer (conversion processor) that puts the elements(parts or elements) in either the proper row or column order. In order to make things fit on the new display screen the conversion processor will sequence the elements either in the proper row or column order and also track when rows and columns are split and merged. Look at the transformation of Fig. 7 to Fig. 9 and Fig. 10. The top row of elements 222 thru 237 are put into a column order and merged under element 211. See how element 241, elements(251 thru 256), elements(261-265) and elements(271-272) are spilt apart and put in a vertical column order. If two elements cannot fit in the same row on the small screen, then the element on the right could be shown by shifting it down below in the vertical direction)
As per dependent claim 12, based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses wherein said at least one of automatically added components and mobile-related components include at least one of target device specific widgets, navigation menus, advertisements and promotional material (FIG 9-11; 0064, 0113: teaches that automatically added components are advertisements and promotional material and mobile-related added components are a menu widget. See Figures 9 and 10 for menu widget)
As per dependent claim 15, Kanevsky discloses a component adapter (Col 7, line 57-Col 9, line 43; Col 15, lines 12-61; Fig. 3(204, 205), Fig. 9(905, 902, 903):shows a component adapter. The component adapter is made of the search module and the semantic interpreter module. These modules will modify the web objects in some form to fit in the target layout. The search module tries to find an URL/CGI model that closely fits the target layout thus adapting the web objects to a new display size. If there is no ready made URL/CGI model, then thru the semantic interpreter module by using the information from the URL/CGI model or using the information from the semantic interpreter, the web objects get adapted. The textual transformation module adapts the text information. The icon transformation module adapts the icons in various ways. These modules are within the semantic interpreter module. In addition, Kanevsky discloses a modifier to modify the size and width of said elements (Fig. 9(905, 902, 903); Fig. 14; Col 15 lines 12-61: shows a modifier that changes the size and width of the elements(web objects). The changing of the size and width of the elements (web objects) happens in the semantic interpreter module. Size and width of the text changes in the textual transformation module and size and width of icons are changed in the icon transformation module) and a  character converter to convert character based graphics (Fig. 9(905, 902, 903); Fig. 14; Col 15 lines 12-61: a character convertor that converts character based graphics. Converting the character based graphics like text and icons happens in the semantic interpreter module. Size and width of the text changes in the textual transformation module. Font changes also take place to the text. Size and width of icons are changed in the icon transformation module). 
However, Kanevsky fails to disclose a uniter to unite menu components ,a content updater to update content related adaptations; a creator to create composite menus. However, based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses a uniter to unite menu components (0089, 102-104: shows a uniter to unite menu components. The conversion processor will unite menu components and create one menu. See the transformation of Figure 7 to Figures 9 and 10. Elements 231 thru 237 in Figure 7 are navigational links or menu items put into one menu which is Element 211 in Figure 7); a content updater to update content related adaptations (0089, 102-104: shows a content updater to update content related adaptations. The conversion processor will update any of the content that is related or part of the desktop website. It will update the target layout with the adapted content. The adapted content being text, images, menus, and links) and a creator to create composite menus (0089, 102-104: shows a creator to create composite menus. The conversion processor will create composite menus. See the transformation of Figure 7 to Figures 9 and 10. Elements 231 thru 237 in Figure 7 are navigational links or menu items put into a menu which is Element 211 in Figure 7)
As per dependent claim 44, Claim 44 recites similar limitations as in Claim 18 and is rejected under similar rationale. Furthermore, Kanevsky fails to disclose performs at least one of closing gaps in a given component line and deleting an entire component line when said component deleter deletes a component from said target layout. Based on the rejection of Claim 8 and the rationale incorporated, Suehiro discloses closing gaps in a given component(block elements) line. When converting the desktop website to a mobile website, components are rearranged to fit vertically in the mobile’s display screen. Since screen width is limited, components are regrouped and laid out so there is one set of components on top of another set of components. There are no gaps or spaces in the output display of the mobile website. See the transformation of Fig 7 to Fig 9 and 10. The 250 elements are stacked on top of the 260 elements. The 260 elements are stacked on top of the 270 elements. (Fig.7,9,10; Page 6 paragraph 89-104) Furthermore, as disclosed above, Hashmi discloses a mobile handler 
As per dependent claims 26, 27, 30, 33, and 45, Claims  26, 27, 30, 33, and 45 recite similar limitations as in Claims 8, 9, 12, 15, 44 and are rejected under similar rationale. 
As per dependent claim 29, Claim 29 recites similar limitations as in Claim 1, 8, 11 and are rejected under similar rationale.

Claims 13 and 31 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi et al in further view of Suehiro et al in view of Chen 
As per dependent claim 13, the cited art fails to disclose a horizontal/vertical slicer and said converter having a pattern partial order set locator and wherein said horizontal/vertical slicer comprises an element divider to determine the slicing direction of said sub elements of said super-nodes according to at least one of number of dividers, size of gaps found in the given projection direction, said located pattern partial order set and quality of alignment to axis projections in both directions.
However, Chen discloses a horizontal/vertical slicer (Fig. 2(214,216,218); Fig. 5, 6, 7, 8a, 8b; Col 11 lines 10-67; Col 12 lines 1-27:  Chen discloses a horizontal/vertical slicer to alternate horizontal and vertical slicing of said elements of said super-nodes(nodes) to create an internal tree of divisions and define a sequence of display for said elements. In Fig. 2 and 6, shows how the elements are parsed put into nodes. These elements or groups of elements are sliced in both a horizontal and vertical manner put into logical blocks (internal tree of divisions) to make clear visual boundaries and create a proper display sequence for the elements). Furthermore, Chen discloses disclose said converter having a pattern partial order set locator and wherein said horizontal/vertical slicer comprises an element divider to determine the slicing direction of said elements of said super-nodes based on at least one of number of dividers, size of gaps found in the given projection direction, said located pattern partial order set and quality of alignment to axis projections in both directions (Fig. 2(214,216); Fig. 5, 6, 7; Col 9 line 32 - Col 11 lines 52: discloses it has an element divider that will figure out which direction to slice the elements in the super-nodes(nodes) based on the pattern partial order set and also on the size of the gaps. The clustering module groups and orders elements based on a pattern. The visual boundary detection module will use the information from the clustering module to figure out which direction to slice the elements in the nodes. The visual boundary detection module will also use implicit and explicit boundary rules to figure out which direction to slice the elements. One of the implicit boundary rules is to choose the widest gap)
As per dependent claim 31, Claim 31 recites similar limitations as in Claim 1 and 13, and is rejected under similar rationale. Furthermore, based on the rejection of Claim 13 and the rationale incorporated, Chen discloses detecting a partial order set when there are set patterns between said elements of said super-nodes (Fig. 2(216); Fig. 5,6; Col 9 lines 21-41 and lines 62-67; Col 10 lines 13-31: discloses where it detects a partial order set where there are set patterns between the elements in the super-nodes(nodes). In Fig. 6, see that pattern detection is used to determine which elements should be grouped together and keep them in order); Chen discloses a horizontal/vertical slicer to alternate horizontal and vertical slicing of said elements of said super-nodes(nodes) to create an internal tree of divisions and define a sequence of display for said elements. In Fig. 2 and 6, shows how the elements are parsed put into nodes. These elements or groups of elements are sliced in both a horizontal and vertical manner put into logical blocks (internal tree of divisions) to make clear visual boundaries and create a proper display sequence for the elements). (Fig. 2(214,216,218); Fig. 5, 6, 7, 8a, 8b; Col 11 lines 10-67; Col 12 lines 1-27)

Claims 14 and 32 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky in further view of Hashmi et al in further view of Grieve  (US 8453049, pat. 5/28/2013).
As per dependent claim 14, Claim 14 recites similar limitations as in Claim 5 and is rejected under similar rationale. Furthermore, Kanevsky discloses a remover to remove components not suitable for said target layout display (Col 15 lines 62-67; Col 16 lines 1-10; Fig 9(904), (905), (802):  discloses a remover which removes components(web objects) not suitable for the target layout(adapted web page). The removal of components is done within the stripping/adding module located within the operator module. It uses information from the prioritizer and the semantic interpreter to decide what web objects should be removed. If a web object has a low priority, it may be removed) 
However, the cited art fails to specifically disclose a hider to hide components not suitable for said target layout display. However, Grieve discloses a hider which hides or comments out components (code Ex.Javascript code which calls upon web components) not suitable when getting ready to display a website(target layout). Code or web components that are not suitable or not essential are hidden or commented out based on the various situations. This is done so to have better performance. Reducing the latency of displaying the web site is a good thing. (Fig. 1-4; Col 1 lines 20-44; Col 2 lines 62-67; Col 3 lines 1-67; Col 4 lines 1-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Grieve’s disclosure of commenting out components since to comment out code or web components that are not needed or not suited based on the given situation when converting a website document. Using the idea of commenting out code or web components would have created a better performance and user experience by having a better and proper converted layout. It also allows the website designer to have the flexibility to look at the converted website document and determine what to do with the commented code or web components.  
As per dependent claim 32, Claim 32 recites similar limitations as in Claim 14 and is rejected under similar rationale. 

Claim 42 remain rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, in further view of Hashmi et al in further view of Schwarzbauer (PGPub 20040111727).
As per dependent claim 42, the cited art fails to specifically disclose said method is performed recursively according to said source layout. However, Schwarzbauer discloses parsing the source layout(HTML document) in a recursive way.(FIG 3,4; 0021-0022)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the procedure of converting a desktop website to a mobile website using recursion. Recursion is commonly used to parse out a markup language document. This technique is also used by compilers to break down the source code for syntax errors. Recursion is a common programming tactic that used to divide a problem into sub-problems that are solved and then combining the results. Using recursion to break down the desktop website into simpler smaller components makes it easier to figure out how to get all the web components to fit properly on a smaller display. 

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered but they are not persuasive.
On pages 19-21, in regards to the independent claims rejected under 103 under Kanevsky and Hashmi, Applicant argues that neither reference teaches the limitation “a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of said arrangement of components”.  Applicant argues that Hashmi does not take into account modifications made to his mobile website page. i.e. does not "receive layout modifications to said source layout and to said target layout". Applicant states the reconverter of the present invention that creates the updated website page i.e. makes room for component additions, deletions etc. made to both the source (desktop) AND to the target (mobile). Therefore even if Hashmi were to receive modifications to both his desktop and mobile pages, he would not be able to maintain "at least one of: said order and said set of semantic and geometrical relationships" even when instructed by Kanevsky to their order since he uses a placeholder page to handle his updates. Thus, Applicant argues the cited art does not teach "receive layout modifications to said source layout and said target layout, wherein a layout modification comprises a change to said arrangement of components said source layout and said target layout and to create said updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of said arrangement of components". However, the Examiner disagrees.
The Examiner respectfully states that Hashmi alone was not used to teach the limitation “a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of arrangement of components”. However, the Examiner respectfully states that the combination of Kanevsky and Hashmi teaches the limitation, not Hashmi alone. The Examiner indicates that Kanevsky teaches receive layout modifications; wherein a layout modification comprises a change to said arrangement of components or at least a change to a property of a component. However, Hashmi was used because Kanevsky did not teach the subject matter of receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change to said arrangement of components in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships. Therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Based on the arguments provided by the Applicant in respect to claimed features in the claim limitation, the Examiner respectfully submits that the Applicant states that Hashmi did not teach the limitations by merely allegedly concluding on one paragraph that Hashmi did not teach the limitations and did not disclose how the claim language of the claim limitations is different from the teachings of each reference by describing the differences that involve any supporting evidence from the specification stating or describing the limitation, or how the cited art is specifically different from Applicant's invention. Thus, Applicant's arguments fail to disclose how the cited art is silent or doesn't teach on the limitation since the Applicant does not fully describe the differences that involve any supporting evidence from Applicant's specification stating or describing the limitations, or how the cited art is specifically different from the invention itself. Therefore, the Applicant did not explicitly state how Applicant's invention, other than stating each of the reference doesn't teach the limitations, is different to prove that the cited art 's functionality does not equivalently teach the limitation.
Furthermore, the Examiner respectfully states based on the language used, the language only broadly states how a source and target layout is modified when a layout modification is received. The language states the modification is a change to an arrangement of components in a source layout or target layout. The language does not state that the change of arrangement is an addition, deletion, resizing or moving of a component; just a change to the arrangement in some way. Furthermore, the language is silent on how the modification, that changes the arrangement, is applied to the source and target layout. The language does not state prevent one of the layouts being changed as a result of the other being changed. In other words, the language does not prevent the layout of the source layout and the target layout being linked/synced with each other. Thus, if one of the layouts is changed in some way, the other layout would changed similarly. The language does not prevent this functionality being interpreted based on the claimed language of “receiving layout modifications to said source layout and target layout… wherein a layout modification comprises a change to said arrangement of components in said source layout and target layout.”  Furthermore, the language states that the updated target layout created from the modification maintains either the order or set of relationships according to the arrangement of components. Thus, the language clearly indicates only one of these has to be fulfilled.
Furthermore, the Examiner refers the Applicant to MPEP 904.01 (b) that states "All subject matter that is the equivalent of the subject matter as defined in the claim, even though specifically different from the definition in the claim, must be considered unless expressly excluded by the claimed subject matter." In other words, while the prior art cited may not explicitly use the same terminology as disclosed in the claim limitations, it doesn't mean the art doesn't teach it and can't be considered to reject Appellant's claimed invention. Thus, examiner submits that what is taught by the references is considered within the broadest reasonable interpretation to that which is claimed discussed below. 
Thus, based on the broadest reasonable interpretation of language of the limitations being argued, Kanevsky discloses converting a website having a website page with components laid out in an arrangement of a source layout on a source display area to a target layout on a target display area (Col 7 lines 10-47; Col 14 lines 58-67; Col 11 lines 1-24, Col 13 lines 66-Col 16 line 36 : Kanevsky discloses a  websites. Websites comprises webpages. Webpages are pages. (Col 5, lines 1-4; Col 7, lines 25-26). Kanevsky discloses converting a webpage from one layout with one window size to another layout having another window size. FIG 6 and 7 shows a source layout that is converted into a target layout. FIG 7; Col 10, 35-51 shows the display of a source layout on a source display area and the display of the target layout on a display area after the website has been converted. Fig. 1, 3, Col 7 lines 56-64; Col. 8 lines 16-23 Discloses a  website page from a system that builds websites that gets the web page’s source layout and the object model representation of elements. The source layout and the object model representation is the content of the web page like the URL/CGI information. FIG 8, 10, 12; Col 10, lines 56-59: Discloses elements of a web page being visual elements that display content. They are arranged in a certain fashion based on the instructions.). Furthermore, Kanevsky discloses	receive layout modifications; wherein a layout modification comprises a change to said arrangement of components in said source layout (Col 7, lines 31-34: Components are added or deleted. Doing so would change the arrangement of components. FIG 10 shows a layout modification that results an icon being removed and being placed on a new page. Furthermore, Furthermore, additional support of the Examiner’s rationale is provided to bolsters the Examiner’s rejection. The adding or deleting components modified are received by the source layout where the changes to the source layout caused a new (updated target) layout to be generated)
However, the cited art fails to specifically disclose handle layout modifications to both said source layout and to said target layout to create an updated target layout for said target display area; a reconverter to receive layout modifications to said source layout and to said target layouts wherein a layout modification comprises a change in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of an arrangement of components. However, Hashmi teaches a content management system for mobile website that will take the changes (layout modifications) in the source layout(external desktop website) and in the target layout(MW - mobile website) and apply them together to present a new updated target website(mobile website). This is done in the Content Synchronization Processor. In the MCMS(Mobile Content Mgmt System) tool, the user can use the Editor module to edit the mobile website. In the MCMS tool, the user can use the AutoSync feature to mark the parts of the external website that need to be tracked for updates. The parts can be whole pages or components within a page. The user can then use a different editor to edit the different parts of the desktop website that were marked by the AutoSync feature. When a request is made to display the mobile website it will reflect the changes made to both the desktop website and mobile system  (Fig. 1-6; 0007, 0039-41; 0053-0054, 0057; 0058-0066, 0069). Furthermore, the Examiner adds Hashmi discloses any pages on the desktop site that have changed, then the target site (MW) is updated to reflect the changes of the pages.  (0066) Thus, Hashmi discloses layouts (pages) being changed then the changes to the pages are also reflect on the target site. Furthermore, since Hashmi discloses any changes made to first page are reflected on a second page, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that Hashmi functionality can be reversed such any changes made on a second page would also be reflected on the first page. This would allow efficient synchronization among linked webpages such that each page is up to date in real time. Furthermore, Hashmi discloses color changes such as the background of a selected content are a form of a change that is reflect onto the mobile site. (0063) (This is a form layout modification) Hashmi discloses “background color of the selected content block may be changed to another designated color to indicate to the user that this block has been marked for auto-synchronization.” While Hashmi does not clearly indicate that the user is changing the color of the background of the external source webpage, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s claimed invention that given the ability to modify the background color on a first page explained in 0063 then the user has the ability modify the color of the background of the page of a different page such as the external source page. As stated above, this component is associated with the auto sync feature which will a feature changed on the desktop website or target website will automatically change on the other. Thus, when the color of the background is changed on the source/target, the target/source is automatically updated to reflect that. Changing the color of the background does not affect the order; therefore, the order is maintained. 
It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the cited art with Hashmi since Hashmi would have provided the benefit of creating and maintaining optimized and stylized regular desktop websites into mobile compatible versions for mobile devices for easy interaction and efficiency as well new features now possible with various hardware capabilities of these phones.
Furthermore, while Hashmi does not explicitly state that the layout modifications comprises a change to the arrangement of components, Hashmi clearly discloses any pages on the desktop site that have changed, then the target site (MW) is updated to reflect the changes of the pages.  (0058, 0066) Thus, Hashmi discloses layouts (pages) being changed on a desktop site then the changes to the pages are also reflect on the target site. In addition, components associated with the auto sync feature which a feature changed on the desktop website or target website will automatically change on the other. Furthermore, analogous to Hashmi, Kanevsky discloses adding or removing components of a webpage. Doing so would change the arrangement of components. Therefore, given Hashmi’s ability to have any changes made to a first/second page would automatically reflect on a second/first page, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention that if a component was added or removed from a desktop site/target site similar to the functionality disclosed in Kanevsky, then that component would also be added or removed onto the target site (MW)/desktop site. This would provide efficient processing and more accurate editing during the synchronization process that keeps in sync the real-time version of the content obtained from the external source and the copied version of that content in the MW.  
Therefore, in combination, the cited art discloses a reconverter to receive layout modifications to said source layout and said target layouts wherein a layout modification comprises a change arrangement of components in said source layout and said target layout and to create updated target layout while maintaining at least one of: said order and said set of semantic and geometrical relationships of an arrangement of components.
Therefore, the combination of the cited art teaches the limitations of the independent claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If the Applicant chooses to amend the claims in future filings, the Examiner kindly states any new limitation(s) added to the claims must be described in the specification in such a way as to reasonably convey to one skilled in the relevant art in order to meet the written description requirement of 35 USC 112, first paragraph. To help expedite prosecution, promote compact prosecution and prevent a possible 112(a)/first paragraph rejection, the Examiner respectfully requests for each new limitation added to the claims in a future filing by the Applicant that the Applicant would cite the location within the specification showing support for that new limitation within the remarks. In addition, MPEP 2163.04(I)(B) states that a prima facie under 112(a)/first paragraph may be established if a claim has been added or amended, the support for the added limitation is not apparent, and applicant has not pointed out where added the limitation is supported.

In the event Applicant wishes to conduct an interview with the Examiner, the Examiner requests an agenda, in writing, be faxed to the Examiner before an interview is scheduled as stated in MPEP 713.09. As disclosed in the MPEP, the written agenda should convince the Examiner that a disposal or clarification for appeal may be accomplished with only nominal further consideration for the interview to be granted. Please note: interviews to discuss new limitations only in the submitted agenda will not be denied. Please contact the Examiner by phone for the Examiner's fax number. See MPEP 713.09 for more details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Faber whose telephone number is 571-272-2751.  The examiner can normally be reached Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/D. F./
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177